Title: From Thomas Jefferson to Albert Gallatin, 8 December 1801
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Dec. 8. 1801.
          
          The object of my message to the offices yesterday, was in general for such documents as were to accompany the message. those mentioned in your letter of yesterday I knew were to go afterwards, & had made the expressions future. but I did not know whether the list of offices of every kind might not be ready. however I shall express that in the future also.
          Your’s affectionately
          
            Th: Jefferson
          
        